In re Marshall, Randy; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “A”, No. 270-497.
Granted in part; denied in part. Relator’s sentences on two counts of attempted armed robbery are vacated and this case is remanded to the district court for resen-tencing in accord with the procedures outlined in State v. Husband, 593 So.2d 1257 (La.1992) and State v. Desdunes, 579 So.2d 452 (La.1991). In all other respects, the application is denied.
MARCUS, J., not on panel.